Opinion issued March 17, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00971-CV
———————————
Great American Insurance Company, Appellant
V.
Brown &
Brown Insurance Services of Texas, Inc. and Brown & Brown, Inc., Appellee

 

 
On Appeal from the 189th District Court
Harris County, Texas

Trial Court Case No. 2002-33960
 

 
MEMORANDUM OPINION
            The Court today considered the
parties’ agreed motion, made pursuant to Texas Rule of Appellate Procedure
42.1(a)(2)(B), to set aside the trial court’s judgment on all claims brought by
Great American Insurance Co., appellant, against Brown & Brown, Inc. and
Brown & Brown Insurance Services of Texas, Inc., appellees.  After due consideration, the Court grants the
motion and, without regard to the merits, sets aside the trial court’s judgment
on all claims brought by Great American Insurance Co. against Brown &
Brown, Inc. and Brown & Brown Insurance Services of Texas, Inc. and remands
the case to the trial court for rendition of judgment on these claims in
accordance with the parties’ agreement. 
This order does not affect any of the other claims addressed in the
trial court’s judgment.  This finally
disposes of all issues in the appeal.  All
other pending motions are dismissed as moot.
 
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.